Case 1:17-cv-00052-IMK-MJA Document 134-7 Filed 09/04/19 Page 1 of 2 PagelD #: 5214

 

 

 

In The Matter Of:
Scott Ballock v.
Ellen Ruth Costlow, et al

 

Scott Ballock
April 19, 2019

 

Sapphire Court Reporting LLC
204 Oak Drive
Clarksburg, WV 26301
304-476-7553

www.SapphireCR.com

Original File Scott T. Ballock.txt
Min-U-Script® with Word Index

 

 

 

 

 

a SSS ————_— Se

EXHIBIT 7

 

 

 
Case 1:17-cv-00052-IMK-MJA Document 134-7 Filed 09/04/19

10
11
12
13
14

15

16 |

17

18
19
20
21
22
23
24

25

 

Page 2 of 2 PagelD #: 5215

169

different entity from CJIS; correct?

A. Correct. CJIS is considered a headquarters
division. That's -- those are -- the RA, they're field
agents. |

Q. So the RA is in downtown Clarksburg?

A. I believe so.

Q. It's not at CUJIS?

A. It's not at CUJIS.

Q. And you didn't work at the resident agency?
A. I did not.

Q. Was the senior supervisory resident agent of

the resident agency in your chain of command?

 

A. No.

Q. He didn't supervise you?

A. No.
Q. He didn't participate in your evaluations or

anything like that?

A.

Q.

No.

Who was the senior supervisory agent at the

 

Clarksburg Resident Agency at that time?
A. I don't know who it was. The person who told

me that it happened did not mention a name. And because

I didn't want to -- I didn't want any appearance of

 

impropriety, I didn't ask any questions of her when she

told me this information.

 
